Exhibit (a)(5) Form of Advertisement Published January 20, 2010 in Investor’s Business Daily This announcement is neither an offer to buy nor a solicitation of an offer to sell Shares.The Offer is being made solely by the Offer to Purchase being sent to shareholders of record and is not being made to, and tenders will not be accepted from or on behalf of, shareholders in any state of the United States in which the making of the Offer is prohibited pursuant to any valid state statute. NOTICE OF OFFER TO PURCHASE FOR CASH UP TO 24,222,750SHARES OF COMMON STOCK
